Citation Nr: 9902209	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-19 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected infertility.

2.  Entitlement to an increased disability rating for 
service-connected scars, multiple sites, residuals of basal 
cell carcinoma excision, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


REMAND
 
The veteran served on active duty from December 1975 to 
December 1978.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to a 
compensable disability rating for the veterans service-
connected infertility and recharacterized his service-
connected post-operative basal cell carcinoma of the left 
posterior chest (back) as scars, multiple sites, residuals of 
basal cell carcinoma excision, and assigned a 10 percent 
disability rating for this disability.  

First, with respect to the service-connected basal cell 
carcinoma, the RO received additional relevant evidence, 
including an April 1997 VA report of skin examination and VA 
treatment records dated from 1994 to 1995, subsequent to the 
issuance of the most recent (March 1997) statement of the 
case addressing this issue.  Therefore, in accordance with 
38 C.F.R. §§ 19.31 and 19.37, the case is returned to the RO 
for consideration and the issuance of a supplemental 
statement of the case.

Second, photographs of the veterans scars were apparently 
taken on VA skin examination in April 1997; however, they are 
not associated with the claims folder.  It is also appears 
that the veteran underwent a VA testes, trauma or disease 
examination in April 1997, but the report of examination is 
not of record.  Additional development is warranted in this 
regard.

Third, the RO originally granted the veteran entitlement to 
service connection for post-operative basal cell carcinoma of 
the left posterior chest (back), evaluated as noncompensable, 
in March 1981.  As noted above, this disability was 
recharacterized as scars, multiple sites, residuals of basal 
cell carcinoma excision, and evaluated as 10 percent 
disabling, in November 1995.  However, on review of the 
claims file the Board is unable to determine whether or not 
the basal cell carcinoma of the sites other than the 
veterans left posterior chest, i.e., of his face, anterior 
chest, arms, etc., are part of the original service-connected 
disability.  A medical opinion is required on this matter. 

Fourth, as the case must be remanded for the foregoing 
reasons, additional efforts are warranted to obtain the 
veterans complete treatment records from the VA Medical 
Centers (VAMCs) in Lake City, Tampa, Orlando and Gainesville, 
Florida.
  
Accordingly, the case is REMANDED for the following:

1.  Request that the veteran provide a 
list of those who have treated him for 
his service-connected sterility and 
basal cell carcinoma of the skin since 
his separation from service.  Request 
all records of any treatment reported by 
the veteran that are not already in the 
claims file.  

The Board is particularly interested in 
all treatment received at the Lake City, 
Tampa, Orlando and Gainesville, Florida, 
VAMCs.  With respect to any VA records, 
all records maintained are to be 
requested, to include those maintained 
in paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  

If requests for any private treatment 
records are not successful, tell the 
appellant and his representative so that 
he will have an opportunity to obtain 
and submit the records himself, in 
keeping with his responsibility to 
submit evidence in support of his claim.  
38 CFR 3.159(c).

2.  Obtain and associate with the claims 
folder a copy of the April 1997 testes, 
trauma or disease VA examination report 
and all photographs taken in conjunction 
with the April 1997 VA skin examination.  

3.  Schedule the veteran for an 
appropriate VA examination.  The 
examiner should be provided a copy of 
this remand together with the veterans 
entire claims folder, and the examiner 
is asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results 
of any testing prior to completion of 
the report.  Photographs of the affected 
areas should also be taken if indicated.

The examiner should identify all 
residuals attributable to the veterans 
service-connected post-operative basal 
cell carcinoma of the left posterior 
chest (back).  The examiner is asked to 
specifically provide an opinion as to 
the following:  Whether the veterans 
service-connected post-operative basal 
cell carcinoma of the left posterior 
chest is a systemic condition which has 
spread to other sites?  In other words, 
are the multiple basal cell carcinomas 
of other sites associated with or part 
of the service-connected basal cell 
carcinoma of the left posterior chest, 
or are they separate and distinct from 
the service-connected basal cell 
carcinoma of the left posterior chest.

The examiner should describe in detail 
the postoperative scars.  The examiner 
should note whether there is any 
tenderness or pain on objective 
demonstration or any ulceration, and 
whether or not the scars are poorly 
nourished or superficial or cause any 
limitation of function or physical 
impairment.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805, 7818 
(1998).   Each scar must be addressed 
separately.

The examiner should also describe the 
degree of any disfigurement, lesions, 
exfoliation, exudation, itching, or 
crusting, and state whether there are 
any associated systemic or nervous 
manifestations.  38 C.F.R. § 4.118, 
Diagnostic Code 7800, 7806 (1998).

Any indications that the veterans 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition in issue, 
such testing or examination is to be 
accomplished.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination 
does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998);  see also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Readjudicate the veterans increased 
rating claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which 
to respond thereto.

Thereafter, the claims file is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is, however, free 
to submit additional evidence or argument to the RO on 
remand.  Quarles v. Derwinski, 3 Vet. App. 129 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 
8 Vet. App. 398 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 

- 2 -
